 

 

USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:

DATE FILED: MAR 1 0 2020

 

 

 

 

 

 

 

Maria Perez,

Plaintiffs,
-V- 19-cv-9316 (AJN)
Sixth Avenue Restaurant Management LLC, ORDER
Defendants.

 

 

ALISON J. NATHAN, District Judge:

The Initial Pretrial Conference in this matter is hereby ADJOURNED to April 21, 2020

at 1:00 P.M.

SO ORDERED. \

   

 

Dated: March | U , 2020 i f/\ wey
New nfo New York \/ ALISON J. NATHAN
United States District Judge

 
